June 13, 2014 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Select Managers Long/Short Equity Fund Supplement to Prospectus dated March 24, 2014 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY Effective on or about September 1, 2014 (the “Effective Date”), the fund’s name will change to “Dreyfus Select Managers Long/Short Fund”. As of the Effective Date, the following information will supersede and replace the second paragraph and the last sentence in the fourth paragraph will be deleted in “Fund Summary — Principal Investment Strategy” in the prospectus: The fund normally invests in equity securities, typically common stocks, including securities issued by other investment companies, such as ETFs. The fund may invest in equity securities of companies with any market capitalization. The fund’s investments may include securities of U.S. and foreign issuers, including securities of issuers in emerging markets countries and securities denominated in any currency other than the U.S. dollar. The fund may significantly overweight or underweight certain companies, industries or market sectors. As of the Effective Date, the following information will supersede and replace the second paragraph and the fourth sentence in the fourth paragraph will be deleted in “Fund Details — Goal and Approach” in the prospectus: The fund’s investment objective may be changed by the fund’s board, upon 60 days’ prior notice to shareholders. The fund normally invests in equity securities, typically common stocks, including securities issued by other investment companies, such as ETFs. The fund’s equity investments also may include preferred stocks, convertible securities, warrants and stock purchase rights, including, to a limited degree, those purchases in IPOs or shortly thereafter. The fund may invest in equity securities of companies with any market capitalization. The fund’s investments may include securities of U.S. and foreign issuers, including securities of issuers in emerging markets countries and securities denominated in any currency other than the U.S. dollar. The fund also may invest in securities issued by publicly-traded real estate investment trust securities (REITs). REITs are pooled investment vehicles that invest primarily in income-producing real estate or real estate-related loans or interests. The fund may also invest in money market instruments or money market funds and hold cash or other cash equivalents at any time to maintain liquidity or pending selection of investments in accordance with its investment policies. The fund may invest, to a limited extent, in bonds and other fixed-income securities.
